Citation Nr: 0119719	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 until April 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office in Detroit, 
Michigan (RO), which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.  

2.  A May 1954 BVA decision denied service connection for 
hearing loss.

3.  In an unappealed February 1989 rating decision, the RO 
denied reopening a claim for service connection for hearing 
loss.   

4.  The evidence associated with the claims file subsequent 
to the February 1989 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

5.  The evidence demonstrates that hearing loss was noted on 
the veteran's service entrance examination, and during 
service the veteran reported on many occasions that he had 
hearing loss since childhood.

6.  There is no evidence that the veteran's hearing disorder 
was aggravated in service beyond the natural progress of the 
disorder.



CONCLUSIONS OF LAW

1.  The BVA's May 1954 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2000).

2.  The February 1989 rating decision denying the veteran's 
request to reopen a claim for entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

3.  The evidence received subsequent to the February 1989 
final rating decision is new and material, and the 
requirements to reopen a claim of entitlement to service 
connection for hearing loss have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).  

4.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen and 
grant his claim for entitlement to service connection for 
hearing loss on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
claim of service connection was denied by the Board in a May 
1954 decision.  That decision, like most Board decisions, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 
(2000).  In January, 1989 the veteran requested that his 
claim be reopened.  In a February 1989 rating decision, the 
RO concluded that new and material evidence had not been 
submitted and denied the request to reopen.  The veteran was 
notified of that decision and of his appellate rights by a VA 
letter dated February 1989, but did not appeal that decision.  
This February 1989 decision thus became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In June 1999, the veteran submitted another request to reopen 
his claim for service connection.  The RO denied that claim 
in a July 1999 rating decision.  The veteran disagreed with 
that decision and timely initiated the present appeal.
  
The Board notes that in the January 2000 Supplemental 
Statement of the Case, the RO determined that new and 
material evidence had been submitted, and proceeded to 
consider the claims on the merits.  However, despite the RO's 
actions, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103 (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103 (West Supp. 2001).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Here, upon denial of the claim, the veteran 
was issued a Supplemental Statement of the Case in July 1999 
that stated the basis for denial and set forth the evidence 
necessary to substantiate the claim.  In June 2001, the RO 
informed the veteran by letter that his case was reviewed and 
found to be compliant with the VCAA.  The Board now 
independently finds that, based on the circumstances 
described above, the RO fulfilled its duty to notify the 
veteran as mandated by the VCAA.

The Board's May 1954 denial of service connection was 
predicated on findings that the veteran's hearing condition 
preexisted service, and that the record contained no evidence 
to show aggravation of the hearing loss by active service.  
The February 1989 decision denying the veteran's request to 
reopen his service connection claim was based on the RO's 
determination that the additional evidence submitted by the 
veteran (consisting of a September 1987 audiogram) was not 
material, in that the evidence did not show that the 
veteran's preexisting hearing loss was aggravated in service 
beyond the natural progress of the disorder.

Subsequent to the February 1989 final rating decision, the 
veteran submitted testimony from an RO hearing conducted in 
December 1999, as well as an undated statement from David 
Nyquist, M.D., received in December 1999, containing the 
opinion that the veteran's hearing disorder relates to his 
military service.  This latter submission is noncumulative 
and bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran's present 
hearing loss is attributable to service.  Moreover, in the 
Board's opinion this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the veteran submitted new and material evidence, 
and that his claim is reopened.  

Having reopened the claim for service connection for hearing 
loss, the Board must now consider whether the RO had 
fulfilled their duty to assist the veteran as mandated by the 
VCAA.  In this regard, the Board observes that the RO has 
informed the veteran of the evidence needed both to reopen 
his claim and to establish service connection.  Additionally, 
the veteran's service medical records are associated with the 
claims file and that the veteran has been afforded a hearing 
in connection with his claim.  Moreover, the veteran's VA 
medical records were obtained, as well as a statement from 
private physician Dr. David J. Nyquist, M.D..  Finally, as 
noted earlier, the RO informed the veteran by letter in June 
2001 that his case was reviewed and found to be compliant 
with the VCAA.  The Board now independently finds that, based 
on the circumstances described above, the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for appellate review.
 
The Board will now consider the veteran's reopened claim on 
the merits.  A veteran is entitled to service connection for 
a disability resulting from disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  For a preexisting injury or disease 
to have been aggravated by active military, naval or air 
service, there must be an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  This presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111, 38 C.F.R. § 3.304. 

Where the veteran experiences an increase in disability of a 
preexisting condition during service, a presumption of 
aggravation arises, which is also rebuttable by clear and 
unmistakable evidence (obvious or manifest) in the form of a 
specific finding that such increase in disability is due to 
the natural progress of the disease.  See 38 C.F.R. § 3.306.  
However, a temporary worsening of symptoms, rather than a 
deterioration of the condition itself, can not be considered 
to be aggravation of a preexisting injury or disease and is 
not a basis for invoking the presumption.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran's service medical records show that at the time 
of the pre-induction examination in February 1951, the 
veteran's ears and eardrums were listed as "normal."  
Despite this notation, a hearing test done at this time 
resulted in hearing for whispered voice at 10/15 for the 
right ear and 15/15 for the left, thus indicating some 
decreased hearing in the right ear.  Spoken voice was not 
tested for at the entrance examination.  

In a medical report dated June 22, 1952, the veteran was 
diagnosed with deafness bilateral, of undetermined cause.  A 
record dated June 23, 1952, contains an impression of 
deafness, mixed, bilateral, due to nerve degeneration.  At a 
July 1, 1952 examination, the veteran reported having 
markedly defective hearing in both ears since he was eight 
years of age.  He stated that he had experienced earaches and 
drainage as a child, and that for the six years prior to 
enlisting he had been bothered by a high pitched ringing in 
both ears.  In a treatment report dated July 3, 1952, the 
veteran had stated that there had been no specific change in 
his hearing over the past few years.  The veteran also stated 
that his father and paternal grandmother have deafness.  A 
record dated July 15, 1952, indicated that the veteran had 
otosclerosis with conductive deafness, bilateral.  

At an ear, nose and throat examination conducted July 16, 
1952 it was noted that the veteran reported hearing loss 
since he was 8 years old.  It was further noted that the 
hearing loss was "[n]ot worse in Army."  He described the 
hearing loss as gradual in development.  It was noted that 
the veteran was given a spoken test upon entry into service, 
but was not told anything about his hearing.  It was further 
noted that he was not exposed to gunfire while in Korea.  He 
was seen for a stomach disorder, at which time "his hearing 
problem was gone into once more."  It was reported that both 
the veteran's parents had deafness, and do not wear hearing 
aids.  He was diagnosed with ostosclerosis with conductive 
deafness, bilateral, and transferred to Walter Reed Army 
Hospital for rehabilitation.  

An August 1952 record from the Walter Reed Army Hospital 
reveals that the veteran reported that since childhood, he 
had difficulty hearing.  He had bilateral tinnitus for a 
number of years.  There was no history of acoustic trauma, 
dizziness, or headaches.  His father and uncle were also hard 
of hearing.  The veteran was fitted with a hearing aid, and 
given rehabilitation.  The diagnosis was deafness, conductive 
type, bilateral, moderate, cause undetermined.  

The veteran's service separation examination report, dated in 
April 1953, reveals that the veteran was diagnosed with 
deafness, bilateral, mixed type.  His drums were otherwise 
described as normal.  It was noted that the veteran had a 
history of hearing loss since childhood, and was fitted with 
a hearing aid during service.  

Following service separation, the veteran was afforded a VA 
examination in October 1953.  At this examination the veteran 
complained that his hearing had deteriorated while in 
service, and that he was given a hearing aid at Walter Reed 
Hospital.  It was noted that air conduction was considerably 
reduced in each ear, and that the veteran's conversational 
hearing was 10/20+ in the right ear and 10/20 in the left.  
With the hearing aid in place, the veteran had 20/20 hearing 
in each ear.  The diagnosis made at that examination was 
impaired hearing, conductive type.  

A January 1959 VA hospitalization report reveals that in 
December 1958, the veteran underwent fenestration, for his 
otosclerosis.  

In January 1989, as noted earlier in this decision, the 
veteran submitted a September 1987 audiologic evaluation from 
the Mayo Clinic, reflecting speech discrimination of 84 
percent in the right ear, and 88 percent in the left ear.  

The file also contained correspondence from Fred Jones, M.A., 
CCC-A of the VA Medical Center in Battle Creek, Michigan.  
One letter dated July 9, 1992 shows that the VA Medical 
Center was assisting the veteran in obtaining hearing aids.  
The letter noted that audiomatic testing on the veteran in 
July 1992 revealed a bilateral mixed hearing loss of profound 
degree in the right ear and of a moderately severe degree in 
the left ear.  The audiologist commented that these results 
remained unchanged from a 1989 audiogram. 

More recently, an undated letter was received in December 
1999 from the veteran's private physician, David Nyquist, 
M.D.  This letter stated that the veteran "had no hearing 
loss prior to military service, confirmed by his wife who 
lived with him 6 weeks before he went away to serve in the 
military."  The letter further stated that the "[f]irst 
time hearing loss noted was when he suffered from 'food 
poisoning'."  It was reported that the veteran was provided 
a hearing aid in August or September 1953.  Finally, Dr. 
Nyquist opined that "I believe this history makes it clear 
that [the veteran's] hearing loss is related in a measurable 
way to his military service."

Finally, the record included a transcript from a December 
1999 RO hearing.  The transcript contained testimony from the 
veteran stating that his hearing underwent no marked change 
in service.  When asked whether there was any event in 
service after which he noticed his ability to hear was 
diminished, the veteran responded by saying that his ability 
to hear is lost.  He did not provide examples of any specific 
in-service events that might have lead to any hearing 
deterioration.

After reviewing the foregoing evidence, the Board finds that 
the preponderance of the evidence is against a claim for 
entitlement to service connection for hearing loss.  The 
Board observes that the veteran's February 1951 pre-induction 
examination lists the veteran's ears and eardrums as 
"normal."  However, this same examination notes the 
veteran's hearing in his right ear to be 10/15.  While the 
veteran is generally presumed to be in sound condition at the 
time of entrance to service, there is an exception to defects 
noted in the entrance examination.  The Board finds the 10/15 
notation of right ear hearing proficiency is sufficient 
evidence of a defect noted at the time of induction.  
Therefore, the presumption of soundness as to hearing loss 
does not apply in this case.  This conclusion is consistent 
with numerous statements made by the veteran in his service 
medical records (and reported by examiners) that he had 
experienced problems with his hearing since childhood.   

Having established that the veteran's hearing disorder 
preexisted service, the Board will examine whether the 
veteran's hearing loss disorder was aggravated by service 
beyond the natural progress of the disorder.  38 C.F.R. 
§ 3.306(a).  Evidence of an increase in disability during 
service triggers a presumption of aggravation in favor of the 
veteran, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Id.

In the present case, the veteran's service medical records 
reflect frequent medical attention regarding his hearing 
loss.  However, it does not appear that the veteran's hearing 
worsened during service beyond the natural progress of the 
disorder.  It does not appear that the veteran was provided a 
thorough audiology examination upon entry into service.  
Nevertheless, the service induction examination did note some 
decreased hearing in the right ear, using the whispered voice 
test.  Once the veteran underwent more thorough testing for 
his hearing loss, it was discovered that he had bilateral 
ostosclerosis with conductive deafness.  Throughout service, 
the veteran consistently reported that he had hearing loss 
since he was a child.  The service medical records reflect 
that the veteran was provided a hearing aid in service; 
however, there is no indication that his hearing loss was 
aggravated by service.  Notably, a record dated in July 1952 
indicates that the veteran's hearing was not worse since he 
was in the Army.  Moreover, other service records indicate 
that the veteran was not exposed to any acoustic trauma 
during service, and was not involved in combat.  
Additionally, in the December 1999 hearing, the veteran was 
asked whether his hearing underwent a marked change in 
service, or whether he remembered an incident in which his 
hearing worsened in service, but the veteran denied any such 
worsening.  He also confirmed that he was not near any 
explosions in service, and did not suffer a bump on his head.  
In short, the Board finds no evidence of an injury or disease 
during service, which would have triggered a worsening of the 
veteran's hearing loss.   

The Board acknowledges the letter received in December 1999, 
from Dr. Nyquist, in which he concludes that the veteran's 
hearing loss "is related in a measurable way to his military 
service."  However, the Board finds that this statement is 
unsupported by any clinical findings.  Dr. Nyquist first 
notes that the veteran's lack of hearing loss prior to 
service is confirmed by his wife, who lived with the veteran 
for six weeks before service.  Dr. Nyquist also notes that 
the veteran's hearing loss was first noted when the veteran 
was treated for food poisoning during service.  These 
statements both relate to whether or not the veteran had 
hearing loss prior to service - a fact that is already 
affirmatively established by the hearing loss noted on the 
veteran's pre-induction examination, and the veteran's own 
statements that he had hearing loss since childhood.  Thus, 
those statements are not probative to the veteran's claim.  
Moreover, Dr. Nyquist states that the veteran's ringing in 
the ears began after his food poisoning.  This statement is 
directly contradicted by several of the veteran's own 
statements recorded in his service medical records, in which 
he related that he not only had experienced hearing loss 
since childhood, but that he had ringing in his ears for six 
years prior to service.  

Finally, Dr. Nyquist's concluding statement that the 
veteran's hearing loss is related "in a measurable way" to 
his service, is simply not supported by any clinical 
evidence.  Dr. Nyquist states "I believe this history ...", 
yet the "history" summarized by Dr. Nyquist simply refers 
to when the hearing loss had its onset.  Dr. Nyquist's 
opinion is entirely silent as to the determinative issue in 
this case, i.e., whether the veteran's pre-existing hearing 
loss was aggravated during service beyond the natural 
progress of the disorder.  As such, his statement is without 
probative value in this case.  

The Board notes that there is some discussion in the December 
1999 hearing about some records from treatment at the Walter 
Reed Army Hospital during service, which may not be in the 
record.  The veteran testified that on those records, it was 
noted that he was suitable for service with use of a hearing 
aid.  The Board notes that the veteran's service medical 
records contain many records from the Walter Reed Army 
Hospital, including records that the veteran was fit with a 
hearing aid.  However, those records do not establish that 
the veteran's preexisting hearing loss worsened in service 
beyond the natural progress of his disorder.

In conclusion, the Board finds that the evidence reflects 
that the veteran had hearing loss prior to service, and there 
is no evidence that this disorder was aggravated by active 
service, beyond the natural progress of the disorder.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened, and to 
that extent the appeal is allowed.  

Service connection for hearing loss is denied. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

